— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lodato, J.), rendered March 2, 1979, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of defendant’s motion to set aside the verdict and for a new trial on the ground of newly discovered evidence. By order dated September 28, 1981, this court remitted the case to Criminal Term to hear and report on defendant’s motion to set aside the verdict and for a new trial, in accordance with our memorandum and the appeal has been held in abeyance in the interim (People v Stokes, 83 AD2d 968). Criminal Term has complied and rendered a report in accordance therewith. Judgment affirmed. No opinion. Titone, J. P., Lazer, Gulotta and Weinstein, JJ., concur.